Citation Nr: 1226066	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-09 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for degenerative disc disease of the thoracic spine.  

3. Entitlement to an effective date earlier than May 17, 2006 for a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1982 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for sinusitis and degenerative disc disease of the thoracic spine.  

The Veteran participated in a travel Board hearing in July 2009; a transcript of that hearing has been associated with the file.  

In March 2010, the Board remanded the claims for service connection for sinusitis and degenerative disc disease of the thoracic spine.  Also, the Board granted the claim for service connection for a TDIU.  

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required.  


REMAND

The Veterans Law Judge who conducted the July 2009 travel Board hearing has retired.  As such, the Veteran was informed in a May 2012 letter that he was entitled to a new hearing under 38 U.S.C.A. § 20.717.  The same month, he submitted a request for a travel Board hearing at his local RO.  The case should be remanded to give the Veteran the opportunity to testify at a new hearing.  

Additionally, in March 2010, the agency of original jurisdiction (AOJ) effectuated the grant of TDIU.  In January 2011, the Veteran stated he disagreed with the assigned effective date of this decision.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  On remand, issue an SOC for an earlier effect date for TDIU.  

Accordingly, the case is REMANDED for the following action: 

1. Issue a SOC to the Veteran and his representative, addressing the March 2010 decision that granted the claim for TDIU and assigned an effective date of May 17, 2006.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this effective date claim.  

2. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

